              Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 1 of 10




1                                                           THE HONORABLE THOMAS S. ZILLY

2

3

4

5

6

7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATTLE

9    CITIZENS FOR CLEAN AIR, a project of
     ALASKA COMMUNITY ACTION ON
10   TOXICS; and SIERRA CLUB,                              NO: 18-1803 TSZ
11
     Plaintiffs,                                           DEFENDANT-INTERVENOR STATE
12
                                                           OF ALASKA’S ANSWER TO
     v.                                                    PLAINTIFFS’ COMPLAINT
13
     ANDREW WHEELER, in his official capacity as
14   Acting Administrator of the U.S. Environmental
     Protection Agency; and CHRIS HLADICK, in
15   his official capacity as Regional Administrator of
     the U.S. Environmental Protection Agency,
16   Region 10,
17
                     Defendants.
18

19          Defendant-Intervenor State of Alaska, as and for its Answer to the Plaintiffs’ Complaint,

20   alleges and avers as follows.

21                                          INTRODUCTION

22          1.      The assertions in Paragraph 1 of the Complaint describe Plaintiffs’ claims, and
23
     thus require no response.
24
            2.      The State admits the assertion in the first sentence of Paragraph 2. The remaining
25
     assertions in Paragraph 2 characterize Federal Register notices and regulations that speak for
      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                DEPARTMENT OF LAW
                                                                            OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 1
                                                                            GENERAL
                                                                            1031 W. 4th Avenue, Suite 200
                                                                            Anchorage, Alaska 99501
                                                                            Tel. (907) 269-5274
              Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 2 of 10



     themselves and are the best evidence of their content. The State denies the assertions in
1
     Paragraph 2 to the extent those assertions are inconsistent with the Federal Register notices and
2

3
     regulations cited.

4            3.     The assertion in Paragraph 3 characterizes a Federal Register notice that speaks

5    for itself and is the best evidence of its content. To the extent a response is required, the State

6    admits the assertion in Paragraph 3, but notes that EPA designated a only portion of the
7    Fairbanks North Star Borough (FNSB) as a nonattainment area with respect to the 2006 24-hour
8
     National Ambient Air Quality Standards (“NAAQS”) for particles with an aerodynamic diameter
9
     less than or equal to a nominal 2.5 micrometers (“PM-2.5”), not the entire Borough.
10
     40 C.F.R. § 81.302.
11
             4.     The assertions in Paragraph 4 characterize data represented in Exhibit 1 to the
12
     Complaint. Exhibit 1 to the Complaint speaks for itself and is the best evidence of its content.
13
     The State denies the assertions in Paragraph 4 to the extent those assertions are inconsistent with
14
     the data presented in Exhibit 1 to the Complaint.
15

16           5.     The first sentence of Paragraph 5 states a legal conclusion to which no response is

17   required. With respect to the second sentence of Paragraph 5, the State admits that previous suits

18   have been filed in this Court relating to Clean Air Act deadlines for the FNSB nonattainment

19   area. However, whether EPA missed deadlines is, in part, a question of law to which no response
20   is required.
21
             6.     The assertions in the first and second sentences of Paragraph 6 state legal
22
     conclusions to which no responses are required. With respect to the third sentence of Paragraph
23
     6, the State admits that a Serious SIP has not yet been submitted to EPA. The assertions in
24
     sentences four, five, and six of Paragraph 6 state legal conclusions to which no responses are
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                    DEPARTMENT OF LAW
                                                                                OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 2
                                                                                GENERAL
                                                                                1031 W. 4th Avenue, Suite 200
                                                                                Anchorage, Alaska 99501
                                                                                Tel. (907) 269-5274
              Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 3 of 10



     required. The assertion in the seventh sentence of Paragraph 6 states a legal conclusion to which
1
     no response is required; to the extent a response is required, the State admits that EPA did not
2

3
     issue a completeness finding by the date Plaintiffs filed the Complaint.

4           7.      The assertions in Paragraph 7 state Plaintiffs’ reasons for the current action, and

5    thus require no response.

6                                               JURISDICTION
7           8.      The assertions in Paragraph 8 state legal conclusions and thus require no
8
     response.
9
                                                  NOTICE
10
            9.      With respect to the first sentence of Paragraph 9, the State lacks knowledge or
11
     information sufficient for form a belief about the truth of the assertions regarding the date that the
12
     EPA received notice of the claim stated in this action. The State admits the assertion in the second
13
     sentence of Paragraph 9.
14

15
                                                   VENUE

16          10.     The assertions in Paragraph 10 state legal conclusions and thus require no

17   response.

18                                                PARTIES

19          11.     The State lacks knowledge or information sufficient to form a belief about the
20   truth of the assertions in Paragraph 11.
21
            12.     The State lacks knowledge or information sufficient to form a belief about the
22
     truth of the assertions in Paragraph 12.
23
            13.     The State lacks knowledge or information sufficient to form a belief about the
24
     truth of the assertions in Paragraph 13.
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                  DEPARTMENT OF LAW
                                                                              OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 3
                                                                              GENERAL
                                                                              1031 W. 4th Avenue, Suite 200
                                                                              Anchorage, Alaska 99501
                                                                              Tel. (907) 269-5274
              Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 4 of 10



            14.     The assertions in Paragraph 14 are legal conclusions that do not require a
1
     response. To the extent a response is required, the State lacks knowledge or information
2

3
     sufficient to form a belief about the truth of the assertions in Paragraph 14.

4           15.     The assertion in the first sentence of Paragraph 15 states Plaintiffs’

5    characterization of the Complaint, and thus requires no response. To the extent a response is

6    required, the State admits the assertion. The second sentence of Paragraph 15 states a legal
7    conclusion to which no response is required.
8
            16.     The assertion in the first sentence of Paragraph 16 states Plaintiff’s
9
     characterization of the Complaint, and thus requires no response. To the extent a response is
10
     required, the State admits the assertion. The assertions in the second sentence of Paragraph 16
11
     states a legal conclusion to which no response is required.
12
                                      STATUTORY FRAMEWORK
13
            17.     The assertions in Paragraph 17 characterize and quote the Clean Air Act and
14
     associated legislative history, which speak for themselves and are the best evidence of their
15

16   content. The State denies the assertions in Paragraph 17 to the extent those assertions are

17   inconsistent with the Clean Air Act and associated legislative history.

18          18.     The assertions in Paragraph 18 characterize and quote the Clean Air Act and a

19   judicial opinion, which speak for themselves and are the best evidence of their content. The State
20   denies the assertions in Paragraph 18 to the extent those assertions are inconsistent with the
21
     Clean Air Act or the judicial opinion.
22
            19.     The assertions in Paragraph 19 characterize and quote the Clean Air Act, which
23
     speaks for itself and is the best evidence of its content. The State denies the assertions in Paragraph
24
     19 to the extent those assertions are inconsistent with the Clean Air Act.
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                   DEPARTMENT OF LAW
                                                                               OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 4
                                                                               GENERAL
                                                                               1031 W. 4th Avenue, Suite 200
                                                                               Anchorage, Alaska 99501
                                                                               Tel. (907) 269-5274
              Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 5 of 10



            20.     The assertions in Paragraph 20 characterize and quote the Clean Air Act, which
1
     speaks for itself and is the best evidence of its content. The State denies the assertions in Paragraph
2

3
     20 to the extent those assertions are inconsistent with the Clean Air Act.

4           21.     The assertions in Paragraph 21 characterize and quote a regulation, which speaks

5    for itself and is the best evidence of its content. The State denies the assertions in Paragraph 21

6    to the extent those assertions are inconsistent with the regulation cited or the Clean Air Act.
7           22.     The assertions in Paragraph 22 characterize and quote the Clean Air Act, which
8
     speaks for itself and is the best evidence of its content. The State denies the assertions in Paragraph
9
     22 to the extent those assertions are inconsistent with the Clean Air Act.
10
            23.     The assertions in Paragraph 23 characterize and quote the Clean Air Act and a
11
     judicial opinion, which speak for themselves and are the best evidence of their content. The State
12
     denies the assertions in Paragraph 23 to the extent those assertions are inconsistent with the
13
     Clean Air Act or the judicial opinion.
14
            24.     The assertions in Paragraph 24 characterize and quote the Clean Air Act and a
15

16   regulation, which speak for themselves and are the best evidence of their content. The State denies

17   the assertions in Paragraph 24 to the extent those assertions are inconsistent with the Clean Air

18   Act or the regulation cited.

19          25.     The assertions in Paragraph 25 characterize and quote the Clean Air Act, which
20   speaks for itself and is the best evidence of its content. The State denies the assertions in
21
     Paragraph 25 to the extent those assertions are inconsistent with the Clean Air Act. To the extent
22
     the assertions in Paragraph 25 state legal conclusions, they do not require a response.
23
                                         STATEMENT OF FACTS
24
            26.     The State admits the assertions in Paragraph 26 but notes that PM-2.5 is defined
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                   DEPARTMENT OF LAW
                                                                               OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 5
                                                                               GENERAL
                                                                               1031 W. 4th Avenue, Suite 200
                                                                               Anchorage, Alaska 99501
                                                                               Tel. (907) 269-5274
                Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 6 of 10



     as particles with an aerodynamic diameter less than or equal to a nominal 2.5 micrometers.
1
            27.     The assertions in Paragraph 27 characterize data represented in Exhibits 3 and 4
2

3
     to the Complaint. The Exhibits speak for themselves and are the best evidence of their content.

4    The State denies the assertions in Paragraph 27 to the extent those assertions are inconsistent

5    with the data presented in Exhibits 3 and 4 to the Complaint.

6           28.     The assertions in Paragraph 28 characterize Federal Register notices, which speak
7    for themselves and are the best evidence of their content. The State denies the assertions in
8
     Paragraph 28 to the extent they are inconsistent with the Federal Register.
9
            29.     The assertions in Paragraph 29 characterize information in Exhibit 1 to the
10
     Complaint, which speaks for itself and is the best evidence of its content. The State denies the
11
     assertions in Paragraph 29 to the extent those assertions are inconsistent with the data presented
12
     in Exhibit 1 to the Complaint.
13
            30.     The assertions in Paragraph 30 characterize a Federal Register notice, which
14
     speaks for itself and is the best evidence of its content. The State denies the assertions in
15

16   Paragraph 30 to the extent they are inconsistent with the Federal Register.

17          31.     The assertions in Paragraph 31 characterize and quote a Federal Register notice,

18   which speaks for itself and is the best evidence of its content. The State denies the assertions in

19   Paragraph 31 to the extent the assertions are inconsistent with the Federal Register notice.
20          32.     The assertions in Paragraph 32 characterize and quote the Clean Air Act, a
21
     Federal Register notice, and a judicial opinion, which speak for themselves and are the best
22
     evidence of their content. The State denies the assertions in Paragraph 32 to the extent the
23
     assertions are inconsistent with the Clean Air Act, the Federal Register notice, or the judicial
24
     opinion.
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                   DEPARTMENT OF LAW
                                                                               OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 6
                                                                               GENERAL
                                                                               1031 W. 4th Avenue, Suite 200
                                                                               Anchorage, Alaska 99501
                                                                               Tel. (907) 269-5274
                 Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 7 of 10



            33.      The State admits the assertions in Paragraph 33.
1
            34.      The assertions in Paragraph 34 characterize and quote a Federal Register notice
2

3
     and a Consent Decree, which speak for themselves and are the best evidence of their content.

4    The State denies the assertions in Paragraph 34 to the extent the assertions are inconsistent with

5    the Federal Register notice cited or the Consent Decree.

6           35.      The assertions in Paragraph 35 characterize a Federal Register notice, which
7    speaks for itself and is the best evidence of its content. The State denies the assertions in
8
     Paragraph 35 to the extent the assertions are inconsistent with the Federal Register Notice.
9
            36.      The assertion in Paragraph 36 states a legal conclusion to which no response is
10
     required.
11
            37.      The assertions in Paragraph 37 state legal conclusions to which no response is
12
     required.
13
            38.      The State admits the assertions in Paragraph 38.
14
     39.    The assertion in Paragraph 39 states a legal conclusion to which no response is required.
15

16          40.      The assertion in Paragraph 40 states a legal conclusion to which no response is

17   required. To the extent a response is required, the State admits that EPA did not issue a

18   completeness finding by June 30, 2018 or by the date Plaintiffs filed the Complaint.

19                                         CLAIM FOR RELIEF
20          41.      The State responds to the assertions realleged in Paragraph 41 in the same manner
21
     as the State responded in Paragraphs 1 through 40, herein.
22
            42.      The assertion in Paragraph 42 states a legal conclusion to which no response is
23
     required.
24
            43.      The State admits the assertion in Paragraph 43.
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                   DEPARTMENT OF LAW
                                                                               OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 7
                                                                               GENERAL
                                                                               1031 W. 4th Avenue, Suite 200
                                                                               Anchorage, Alaska 99501
                                                                               Tel. (907) 269-5274
                 Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 8 of 10



               44.   The assertion in Paragraph 44 states a legal conclusion to which no response is
1
     required.
2

3
               45.   The assertion in Paragraph 45 states a legal conclusion to which no response is

4    required.

5              46.   The assertion in Paragraph 46 states a legal conclusion to which no response is

6    required.
7              47.   The assertion in Paragraph 47 states a legal conclusion to which no response is
8
     required.
9
                                          PRAYER FOR RELIEF
10
               48.   The assertion in Paragraph 48 is a prayer for relief to which no response is
11
     required. To the extent a response is required, the State denies that Plaintiffs are entitled to such
12
     relief.
13
               49.   The assertion in Paragraph 49 is a prayer for relief to which no response is
14
     required. To the extent a response is required, the State denies that Plaintiffs are entitled to such
15

16   relief.

17             50.   The assertion in Paragraph 50 is a prayer for relief to which no response is

18   required. To the extent a response is required, the State denies that Plaintiffs are entitled to such

19   relief.
20             51.   The assertion in Paragraph 51 is a prayer for relief to which no response is
21
     required. To the extent a response is required, the State denies that Plaintiffs are entitled to such
22
     relief.
23
               52.   The assertion in Paragraph 52 is a prayer for relief to which no response is
24
     required. To the extent a response is required, the State denies that Plaintiffs are entitled to such
25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                   DEPARTMENT OF LAW
                                                                               OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 8
                                                                               GENERAL
                                                                               1031 W. 4th Avenue, Suite 200
                                                                               Anchorage, Alaska 99501
                                                                               Tel. (907) 269-5274
                Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 9 of 10



     relief.
1
                                             GENERAL DENIAL
2

3
               The State of Alaska denies any allegation in the Complaint not specifically admitted

4    herein.

5                                                 DEFENSES

6              The Plaintiffs have failed to state a claim for which relief may be granted.
7                                       RESERVATION OF RIGHTS
8
               The State of Alaska reserves the right to seek to amend its Answer, including the addition
9
     of defenses, as additional information is obtained through further investigation or discovery.
10
               DATED this 26th day of July, 2019.
11
       GASPICH LAW OFFICE PLLC                           KEVIN G. CLARKSON
12                                                       ATTORNEY GENERAL
13     s/ Anthony J. Gaspich
       Anthony J. Gaspich, WSBA No. 19300
14                                                       s/ Emma Pokon
       1000 Second Avenue, Suite 3330
       Seattle, WA 98104                                 Emma Pokon (Alaska Bar No. 1011112)
15
       Tele (206) 956-4204                               Senior Assistant Attorney General
16     Email: tony@gaspichwilliams.com                   1031 W. 4th Avenue, Suite 200
                                                         Anchorage, AK 99501
17     Attorneys for Defendant-Intervenor                Tele (907) 269-5100
       State of Alaska                                   Email: emma.pokon@alaska.gov
18

19                                                       Attorneys for Defendant-Intervenor
                                                         State of Alaska
20

21

22

23

24

25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                    DEPARTMENT OF LAW
                                                                                OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 9
                                                                                GENERAL
                                                                                1031 W. 4th Avenue, Suite 200
                                                                                Anchorage, Alaska 99501
                                                                                Tel. (907) 269-5274
             Case 2:18-cv-01803-TSZ Document 29 Filed 07/26/19 Page 10 of 10



                                      CERTIFICATE OF SERVICE
1
            I hereby certify that on July 26, 2019, I electronically filed the foregoing with the Clerk
2

3
     of the Court using the CM/ECF, which will send notification of such filing to the Court’s

4    electronic mailing list recipients as follows:

5           • Erik Grafe
              egrafe@earthjustice.org
6           • Kristen L. Boyle
              kboyles@earthjustice.org
7
            • Jeremy C. Lieb
8
              jlieb@earthjustic.org
            • Sheila Baynes
9             sheila.baynes@usdoj.gov
            • Anthony J Gaspich
10            tony@gaspichwilliams.com, deborah@gaspichwilliams.com
            • Emma Pokon
11            emma.pokon@alaska.gov
12
            There are no manual recipients listed.
13

14          DATE: July 26, 2019.

15

16                                                    s/ Emma Pokon
                                                      Emma Pokon (Alaska Bar No. 1011112)
17
                                                      Senior Assistant Attorney General
18                                                    1031 W. 4th Avenue, Suite 200
                                                      Anchorage, AK 99501
19
                                                      Tele (907) 269-5100
20                                                    Email: emma.pokon@alaska.gov

21                                                    Attorneys for Defendant-Intervenor
                                                      State of Alaska
22

23

24

25


      DEF’T-INTERVENOR STATE OF ALASKA’S ANSWER TO COMPLAINT                  DEPARTMENT OF LAW
                                                                              OFFICE OF THE ATTORNEY
      (No. 18-1803 TSZ) - 10
                                                                              GENERAL
                                                                              1031 W. 4th Avenue, Suite 200
                                                                              Anchorage, Alaska 99501
                                                                              Tel. (907) 269-5274
